UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4436



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,


          versus


RICHARD   L.   FULTON,   a/k/a   Brandon       B.
Washington, a/k/a Kevin, a/k/a Kev,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James H. Michael, Jr.,
Senior District Judge. (CR-01-75)


Submitted: January 15, 2004                 Decided:   January 27, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roland M.L. Santos, Harrisonburg, Virginia, for Appellant. John L.
Brownlee, United States Attorney, William F. Gould, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Richard Leroy Fulton appeals his convictions and sentence

entered after his guilty plea to conspiracy to distribute and to

possess with intent to distribute cocaine and possession of a

firearm by a felon.    On appeal, Fulton contends that (1) the

district court erred in denying his motion to withdraw his guilty

plea; (2) the district court improperly failed to rule upon his pro

se motion based on ineffective assistance of counsel; and (3) his

criminal history was improperly calculated.    Because each of the

claims raised by Fulton is without merit, we affirm.

          Fulton’s motion to withdraw his plea alleged that his

Fed. R. Crim. P. 11 colloquy was improper because the court failed

to inform him of the nature of the charges against him and failed

to require him to describe his participation in the conspiracy. We

review the district court’s denial of the motion to withdraw the

plea for abuse of discretion.     United States v. Wilson, 81 F.3d

1300, 1305 (4th Cir. 1996). Contrary to Fulton’s arguments, at his

Rule 11 hearing, he was informed of the elements of each of the

charges against him and of the evidence that the Government would

produce at trial, and he stated that he understood and agreed.

Thus, there was no abuse of discretion in denying Fulton’s motion.

          Next, Fulton alleges that the district court failed to

rule on his pro se motion to withdraw his guilty plea based on

ineffective assistance. Specifically, he claimed that his attorney


                                - 2 -
assured him that he would not receive a role enhancement. However,

since Fulton described his pro se motion as an addendum to his

counsel’s motion, the district court’s denial of the motion to

withdraw covered both the counseled and pro se portions.                 In any

event, because Fulton testified at his Rule 11 hearing that he was

fully satisfied with his attorney and that there were no promises

or assurances made regarding his sentence, there was no abuse of

discretion in denying Fulton’s pro se motion.

           Finally,    Fulton   contends     that    his   criminal   history

calculation improperly included one point for a conviction that was

part of the same transaction as the federal charges to which Fulton

pled guilty.    Because this claim is raised for the first time on

appeal, we review only for plain error.        United States v. Ravitch,

128 F.3d 865, 869 (5th Cir. 1997).         Reviewing for plain error, we

will uphold a defendant’s sentence if, on remand, the district

court would reinstate the same sentence.             Id.   Because Fulton’s

criminal history category would not change even if one point were

removed from the calculation, there was no plain error.

           Accordingly, we affirm Fulton’s convictions and sentence.

We   dispense   with   oral   argument,    because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED


                                   - 3 -